Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Status of Claims
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 04/26/2021.  Claims 1-4 and 7-17 are currently pending, of which claims 8 and 11-17 are withdrawn.
An Examiner-initiated interview was held between the Examiner and Mr. Jeff Lloyd on 05/07/2021 where amendments to place the application in condition for allowance by Examiner’s Amendment were discussed.  The proposed amendments pertained to amendments in each of claims 1, 11, 14, 15, and 17.  The proposed amendments were approved by Applicant’s representative during a follow up discussion of 05/11/2021.  After the discussion was held, the Examiner realized the authorization to cancel claim 14 while concurrently rejoining/amending claim 15 raised the issue that claim 15 was rendered dependent on a cancelled claim.  The Examiner attempted to contact Applicant’s representative for correction of the issue on 05/12/2021, 05/13/2021, 05/14/2021, and 05/17/2021, but did not receive a timely response to the phone calls.  
Although the claim is withdrawn without traverse, it was discussed during the initial interview that claim 15 could be rejoined and Applicant expressed interest in having the opportunity to rejoin all eligible claims.  Thus, the agreed upon proposed claim amendments to claims 1, 11, 14, and 17 will still be entered by Examiner’s Amendment herein to practice compact prosecution and place claims 1-4, 7-13, 16, and 17 in condition for allowance, while leaving claim 15 withdrawn and not amended in order for Applicant to have the option to place the claim in condition for rejoinder.
The Examiner notes amending claim 15 to be dependent on claim 8 or cancelling claim 15 would be the two easiest ways of correcting the outstanding issue and moving the case forward to issue.  The Examiner also notes the antecedent basis issue in the withdrawn claim 15.  The antecedent basis issue was discussed and to be corrected in the prior agreed upon Examiner’s Amendment, but rejoinder/amendment of claim 15 is currently being withheld in view of claim 15 being kept as withdrawn.  See also the Allowable Subject Matter section, below.  The Examiner apologizes for this inconvenience, and Applicant’s representative is welcome to contact the undersigned Examiner if any questions or issues remain outstanding.
Election/Restrictions
Claim 1 is allowable in view of the Examiner’s Amendment set forth below.  The restriction requirement between inventions I to IV, as set forth in the Office action mailed on 11/08/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 11/08/2019 is partially withdrawn in view of the Examiner’s Amendment, and claims 8, 11-14, 16, and 17 are rejoined.  Claim 15, directed to “the nickel composite oxide of claim 14” is not withdrawn from further consideration because does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1 on line 7 of the claim, amend “0≤x≤0.03, and 0≤y≤0.03;” to read as --“0<x≤0.03, and 0<y≤0.03;”--.

Also in claim 1 on lines 19-20 of the claim, amend “M3 comprises Al, Mg, or Ce; and wherein 0≤a≤0.3, 0≤x≤0.03, 0≤y≤0.03,” to read as --“M3 represents individually Al, Mg, and Ce such that Al, Mg, and Ce are all present in the composite oxide; and wherein 0≤a≤0.3, 0<x≤0.03, 0<y≤0.03,”--.

Rewrite claim 11 as --“The method of claim 1, further comprising:
	a step of mixing the lithium nickel composite oxide represented by the chemical formula 2 with a surface coating metal oxide including M4, wherein M4 is one or more elements selected from the group consisting of Al, Ba, Mg, Ce, Cr, Li, Mo, Sr, Ti, and Zr; and 
	a step of heating the mixed lithium nickel composite oxide represented by chemical formula 2 and surface coating metal oxide.”--.

Cancel claim 14.

In claim 17 on line 3 of the claim, amend “the X-ray diffraction (XRD)” to read as --“an X-ray diffraction (XRD) measurement”--.

Authorization for this examiner’s amendment was given in an interview with Jeff Llyod on 05/11/2021. 
Claim Interpretation
For purposes of claim interpretation, the Examiner notes the amendment to claim 1 set forth above (“M3 represents individually Al, Mg, and Ce such that Al, Mg, and Ce are all present in the composite oxide;”) fully complies with both 35 U.S.C. 112(a) and 112(b).  During the interview held 05/07/2021, Examiner and Applicant’s representative discussed several alternate wordings for the “M3” limitation, but settled on this wording to make it clear and definite Al, Mg, and Ce are all present in the total composite oxide structure of the recited chemical formula (note Examples 5-7 of the original specification each comprise all of Al, Mg, and Ce), but that Al, Mg, and Ce were all not present at any one, same position at the same time in each molecule/unit cell for the compound to make sense under 112(b).  In other words, each molecule or unit cell of the lithium nickel composite oxide comprises individually one of Al, Mg, and Ce as the M3, but the grand total of molecules/unit cells of the entire lithium nickel composite oxide (or average composition of the lithium nickel composite oxide) has all three Al, Mg, and Ce as the M3.  Examples 5-7 of the original specification demonstrate Applicant had possession of the invention as presently claimed at the time of filing, and it is noted that exact terms need not be used in haec verba to satisfy the written description requirement of 35 U.S.C. 112(a).  
Rejoined claims 8 and 16 are product-by-process claims claiming the lithium nickel composite oxides produced by claims 1 and 11, respectively.  For purposes of claim interpretation, claim 8 is construed as claiming the lithium nickel composite oxide of Chemical Formula 2 as recited in claim 1, and claim 16 is construed as claiming a lithium nickel composite oxide comprising Chemical Formula 2 as recited in claim 1 with a surface coating metal oxide including the recited M4 species as recited in claim 11.
Allowable Subject Matter
This application is in condition for allowance except for the following formal matters:  Claim 15 remains withdrawn for Applicant to have the opportunity to place the claim in condition for rejoinder.  
Note that withdrawn claim 15 is dependent on now-cancelled claim 14.  Amending claim 15 to be dependent on claim 8 or cancelling claim 15 are the two easiest ways of correcting the outstanding issue and moving the case forward to issue.  
If Applicant elects to change the dependency of claim 15 to another product claim, e.g., claim 8, Applicant is also suggested to amend the term “the X-ray diffraction (XRD)” to read as “an X-ray diffraction (XRD) measurement” in order to correct an antecedent basis issue.  This issue and amendment was discussed in the interview, but has been withheld from the present Examiner’s Amendment in view of claim 15 being kept as withdrawn.
Claims 1-4, 7-13, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Yokoyama (US 2015/0349336) and Kikuya et al. (US 2015/0280211), alone or in combination fail to teach or suggest the method of producing a lithium nickel composite oxide of chemical formula 2 where M3 represents individually Al, Mg, and Ce such that Al, Mg, and Ce are all present in the composite oxide comprising a step of mixing Al2O3, Mg(OH)2, and CeO2 with a nickel composite hydroxide and the product made by such method (e.g., a lithium nickel composite oxide of chemical formula 2 where Al, Mg, and Ce are all present in the composite oxide). 
Applicant has shown by comparative examples the claimed addition and heating of Al2O3, Mg(OH)2, and CeO2 with the nickel composite hydroxide and lithium source results in a lithium nickel composite oxide comprising Al, Mg, and Ce as dopants which unexpectedly have a balanced lifetime retention rate and thermal stability and a small impedance value before storage while also having a small impedance increment after storage as compared to similar lithium nickel composite oxides comprising merely Al and Mg or Al, Mg, and Ti.  See Tables 1 and 2 of the instant application’s original specification.  
Yokoyama teaches a method of producing a lithium metal composite oxide of the formula LixNiyM11-y-zM2zO2 where x is 0.9 to 1.50, y is 0.6 to 1.0, and z is 0 to 0.02, M1 is at least one of Co, Mn and Al, and M2 is at least one of Zr, Ti, Mg, B and W (abstract) comprising obtaining a metal composite hydroxide by coprecipitation, mixing the obtained metal composite hydroxide with lithium hydroxide and at least one of a Zr, Ti, Mg, B, or W compound (abstract, para. 0061, and Table 1).  ZrO2 is the only exemplary M2-providing compound (para. 0061).  Yokoyama fails to further teach or suggest mixing all of, or even one of, Al2O3, Mg(OH)2, and CeO2 in order to obtain a nickel composite oxide comprising Al, Mg, and Ce, let alone the surprising results resulting therefrom.  Kikuya et al. teaches a method of producing Li-Ni composite oxide particles having a composition of Lix(NiyCo2(1-y)/5Mn3(1-y)/5)1-zMzO2 wherein 1.0≤x≤1.1, 0.65<y<0.82, and 0≤z<0.05 where M is at least one of Al, Zr, and Mg (abstract) comprising mixing lithium compound particles, one of Ni-Co-Mn hydroxide or Ni-Co-Mn-Mg hydroxide particles, and at least one of aluminum compound particles and zirconium compound particles, and magnesium compound particles and calcining the mixture (para. 0049-0055).  The aluminum compound is preferably aluminum hydroxide (para. 0062), and the zirconium compound is preferably zirconium oxide (para. 0065).  Kikuya et al. is completely silent to any CeO2 additive, and fails to further teach or suggest mixing all of Al2O3, Mg(OH)2, and CeO2 in order to obtain a nickel composite oxide comprising Al, Mg, and Ce, let alone the surprising results resulting therefrom. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 21, 2021